ORIGINAL                                                                    09/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0395


                                       OP 20-0395


 CLOVIS GENO,
                                                                            FILED
                                                                           SEP 0 9 2020
              Petitioner,
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of montane
       v.
                                                                          ORDER
MONTANA,FIFTEENTH JUDICIAL DISTRICT COURT,
ROOSEVELT COUNTY,HON.DAVID CYBULSKI,
Presiding Judge.

              Respondent.


      Petitioner Clovis Geno seeks a writ of supervisory control over the Montana
Fifteenth Judicial District Court, Roosevelt County, in Cause No. DC-20-6 due to the
State's alleged failure to timely comply with Montana Supreme Court Rule 97-326(I)(a)
and § 46-1-401, MCA. In his Petition, Geno asserts that the State failed to timely file a
notice ofintent to seek the death penalty as required by Rule 97-326(I)(a)and further failed
to properly specify and show supporting probable cause for one or more aggravating
circumstances required for a death penalty prosecution under Rule 97-326(I)(a) and § 46-
1-401, MCA,thus precluding prosecution ofthe case, and potential sentencing, as a death
penalty case pursuant to Miller v. Mont. Eighteenth Judicial Dist. Court, 2007 MT 149,
337 Mont. 488, 162 P.3d 121.
       After receiving Geno's Petition, we granted the District Court and the State the
opportunity to respond in accordance with M.R. App.P. 14(7).
       Both the District Court and the State have responded to Geno's Petition. Pertinent
to the present Order, the State alleges Geno's Petition is moot because the State has filed
in the District Court matter a Notice of Withdrawal of Intent to Seek the Death Penalty
pursuant to Montana Supreme Court Rule 97-326(I)(1)(b).
       We agree with the State that Geno's petition is moot as the State is no longer seeking
the death penalty in this case. Thus, the basis of its petition no longer exists. M. R. App.
P. 14(3).
       IT IS THEREFORE ORDERED that the petition for a writ of supervisory control
is DENIED and DISMISSED as MOOT.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel ofrecord in the Fifteenth Judicial District Court Cause No. DC-20-6,
and to the Honorable David Cybulski, presiding Judge.
       DATED this     1 day of September, 2020.




                                                                Chief Justice


                                                      (9-31 M AIL


                                                                  JuŠt es




                                             2